922 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Federico J. HEADLEY, Plaintiff-Appellant,v.Edward W. MURRAY, Director, William P. Rogers, RaymondMuncy, Warden, David K. Smith, Warden, Defendants-Appellees.
No. 90-7386.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-90-1271)
Federico J. Headley, appellant pro se.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Federico J. Headley appeals from the district court's order denying his motion for a temporary restraining order and for a preliminary injunction.  Our review of the record and the district court's opinion on the preliminary injunction discloses that this appeal is without merit.  Accordingly, we affirm that part of the opinion on the reasoning of the district court.  Headley v. Murray, CA-90-1271 (E.D.Va. Sept. 25, 1990).


2
A denial of an application for a temporary restraining order is an interlocutory appeal.    See Drudge v. McKernon, 482 F.2d 1375 (4th Cir.1975).  Thus the district court's order, to the extent that it denies the motion for a temporary restraining order, is dismissed for lack of jurisdiction.


3
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


4
As the order denying the temporary restraining order is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment on this particular claim under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


5
Finding no basis for appellate jurisdiction on the temporary restraining order claim, we dismiss that portion of the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


6
AFFIRMED IN PART AND DISMISSED IN PART.